Case 1:18-Cv-02885-ESH Document 20 Filed 03/11/19 Page 1 of 12

UN|TED STATES D|STR|CT COURT
THE DlSTRlCT OF COLUl\/|Bl/-\

l\/lovant David Andrew Christenson Civ. No. 1:18-cv~2885-ESH

Jerome Corsi Related Civil Cases: No. 13-0881,
13-0851, 14-0092 & 16-0262

P|aintiff

v. CO|V|PLAlNT

Special Counsel/FBl Director Robert S. i\/|ueller et al., Judge E|len Segal Huve|le

Defendants

Notice of Appeal of lVlemorandum and Order dated l\/larch 6"‘, 2019
*** l\/ly i\/lotion was docketed on December 14th, 2018. Neither party objected or responded ***

Judge Huve||e argues my case for me. On behalf of the American People and the Constitution all she had
to do was ask for responses and or objections Ask FB| Director/Special Counsel if my allegations (Judge
Huvelle repeatedly references my “al|egations” and then discounts them even though l provided factual
proof.) were true. Federa| Rules of Civil Procedure require a Response or Objection and if none is filed
then the Joinder/lntervention is automatically granted

Judge Huvelle's l\/|emorandum and Order were Preemptory. This harmed all Americans.

How many Air Force Officers are there that have been classified as a terrorist by l\/lueller? She acted as
the Special Counsel.

Judge Huvelle: ”(Corsi) illegally surveilled him and defamed him".

l was declared to be a terrorist in a very public marketing campaign by FBl Director/Special Counsel
Robert |\/lue|ler and it continues today. l am under 24~hour surveillance and constantly harassed Being
an Air Force Officer and declared to be a terrorist is unequivocally slander and deformation.

On l\/|arch 15"‘, 2011 l was arrested for cyberstalking an FB| Agent with a l\/lisdemeanor Louisiana
Warrant, not Federal. l WAS NEVER CHARGED W|TH A CR|lVIE! They asked for a $500,000.00 bond but
settled on a $300,000.00 bond. They placed me in isolation for 11 days and medicated me against my
wil|. Future Attorney General and ex US Attorney l\/|atthew Whitaker, US Attorney Linda l\/iott, US
Attorney Billy Gibbons, etc. represented me and gave away all of my rights. This gets stranger. Upon my
release | was ordered to leave the state of Louisiana and seek treatment for an unspecified mental
illness. | was constantly harassed and threatened Here is how sadistic l\/|ue|ler is. An FB\ Agent put a gun
to me head with the safety off and the hammer pulled back. He threatened to kill me if | didn't stop my
quest to save l\/iankind. He laughingly told me he would get away with it. l knew he was telling the truth.
l\/lueller murdered Federal Whistleblower Coast Guard Commander William Goetzee four months after
my false arrest using the same technique but before they murdered him, they had him strapped to a
wheelchair in Federa| Court where they would tase him every time he tried to speak. lVlueller did such a

 

great job defaming us that all Federal Judges were afraid of us. . Wm,m;.§;
Maii R<mn

 

 

 

 

 

Angeln D. Caesz\r. (Ilci'k ol` C()ult
l.l.S. Bmil\'rupic\' (.T<)\.irl. Di\;trici <il` Columi)i:x

 

 

 

Case 1:18-Cv-02885-ESH Document 20 Filed 03/11/19 Page 2 of 12

Here is the deformation. The first press release was issued by WDSU and the New Orleans Times
Picayune/NCLA which is attached The Department ofJustice/Robert l\/lueller gave the media this
information: ”Christenson allegedly sent the e-mails after an FBl agent interviewed him last

month about "inappropriate" e-mails Christenson sent to judges and their employees, the station
reports." l had been filing court pleadings and sending informative emails for years before | was
interviewed and threatened l\/lueller had convinced the entire Federal judiciary that l was a terrorist
and that l was going to kill Federal Judges l was barred from entering all Federal Courthouses to file
pleadings

Why? The coverup of the release of chemical warfare contaminates (l call them the Katrina Virus) during
Hurricane Katrina and the US l\/lilitary murdering Americans. l was to be silenced.

Our Government knows that l\/lankind will cease to exist by October 12"", 2050 and that suicides will
outnumber births by then. You see our government was working on the perfect military weapon in New
Orleans. That weapon was organic, easy to disperse, dissipated in five days and cause the opposing army
to commit suicide. l filed a report with the Rand Corporation which then conducted a study. |n the 10
years following Hurricane Katrina suicides increased 300%-400% in New Orleans and South Louisiana.

| have provided Grand Jury testimonies and transcripts that confirm what l am stating.
Judge Huvelle: ”(Corsi) "independent investigation”.
l am a Federal Whist|eblower that has been conducting an independent investigation.

ludge Huvelle: ”Christenson's motion to join appears to be premised on the allegation that he has been
a target of surveillance by some of the same defendants named in Corsi's complaint."

l have been and continue to be under illegal surveillance by the same defendants l had to wear an
electronic ankle monitor for 120 days l receive up to 10 phone calls a day from the FB| in New Orleans.

Judge Huvelle: “He identifies no statutory right to intervene, and the Court is not aware of any such
right."

The surveillance and deformation are the same for Corsi and myself. The Constitution/First
Amendment/Last sentence ~ and to petition the Government for a redress of grievances allow me to join
an existing case that has the same defendants The claims, cause and standing are the same for both of
us

Judge Huvelle: "impaired or impeded”

This is the opposite of what it should be. Corsi and myself were victims of criminally illegal surveillance
that resulted in deformation by the same defendants

Judge Huvelle: ”1 Christenson makes no claims that could be construed to relate, even tangentially, to
Corsi's allegations against the Post.”

This is absolutely not true. l have been communicating (l am a tenacious communicator) with the
Washington Post for years The Washington Post has an ethical and moral obligation to this country and

Case 1:18-Cv-02885-ESH Document 20 Filed 03/11/19 Page 3 of 12

they receive special privileges because they accept those obligations The Washington Post was silent
and allowed me to be defamed and harmed This silence harmed all Americans and l\/iankind. The
silence was egregious malicious and intentional. They are part of the coverup of the Genocide of
l\/lankind.

N II

Judge Huvelle: “The court "enjoys considerable discretion to grant or deny permissive intervention.

Surely the court had some curiosity about me being a terrorist. Judge Huvel|e could have waited to rule
until she received objections and or responses Her i\/lemorandum and Opinion was preemptive

*** i\/ly l\/lotion was docketed on December 14th, 2018. Neither party objected or responded ***
The Appeal is based on the preemptive Memorandum Opinion and Order.
Judge Huvelle's last sentence is the most heinous and does the most harm to the American People
because it is pure censorship and a violation of the Constitution and the First Amendment. ”Since he
may not intervene, the Clerk's office is instructed not to file any further pleadings by Christenson in this
case. SO ORDERED."

> l should have been allowed to cure the defects and address her concerns
l have attached the Non-Domestic Stay Away Order. 74 people. i\/luel|er is on it. l\/|y attorneys, friends,

Catholic Bishop, Catholic Ozanam homeless shelter, two US Senators, US l\/|arshals etc. One third are
Federal Court Clerks but not one Federal Judge. Review the emai| addresses

 

BOX 9063

l\/liramar Beach, Florida 32550
504-715-3086
davidandrewchristenson@gmail.coml'
dchristenson€@hotmail.com;

 

CERT|F|CATTE OF SERVICE

f

    

t,.w,»'»>~¢ V

 

\N)M\David Andrew Christenson

Case 1:18-Cv-02885-ESH Document 20 Filed 03/11/19 Page 4 of 12
New ()rleans man booked on two counts of cyberstalking, TV station reports Page l of 1

now

E 2 Z`;i“tl1:`!‘;\‘.w's l"’ré-': w 13 ties n s

New Orleans man booked on two counts of cyberstalking, TV
station reports

Times-Picayune Staff By Times-Picayune Staff

Follow on Twitter

on March 17, 2011 at 8:26 AM, updated March 17, 2011 at 10:28 AM

A New Orleans man is in jail, booked on two charges of cyberstalking after he allegedly sent threatening

e~mails to an FBI agent, WDSU-TV reports

David Christenson, 53, was arrested Tuesday and remains jailed on a $300,000

bond, court records show.

Christenson allegedly sent the e-mails after an FBI agent interviewed him last
month about "inappropriate" e-mails Christenson sent to judges randy their

employees, the station reports

 

 

© 2013 NOLA.com. A|l rights reserved

csa r.;.'.§§t f,"i_'-'f;rl !'.I-L`- e.t.'
Orleans Parish
Sheriff‘s Office

David Christenson

Just what are inappropriate emails sent to official email addresses? Are
inappropriate emails illegal? The 15t Amendment clearly states that an
American has the right to petition the Government. NG CHARGES WERE
EVER FlLED AGAINST D/-\VlD ANDRE\/\/ CHRlSTENSON. THE Ei\/lAll_S
\/\!RRE NEVER SUBl\/ilTTED lNTO THE COURT RECORD. THlS PRESS
RLEASE WAS A l\/llSTAKE BY THE DOJ AND J|l\/l LETTEN.

http://blog.nola.com/orimew'tmpact/print.html?entry~"~/ZO1 l/03/new_orl.eans~man”bookedm_. .. 9/ l 6/201 3

Case 1:18-Cv-02885-ESH Document 20 Filed 03/11/19 Page 5 of 12

S'fATE Oi: LOUlSiANA CRllVllNAL DlSTRlCT COUR‘ii`
VERSUS

/ PARISH oF Oi tE/u\is /_/
:/;;'7;%,/(7 ij g//§Z’:'§@?M@d ///’ //'!

a rvi AG. N o:i‘éZ/{?~:/::/_/_W_s _'. _
44€%’,£},1//§ C%’r€/e//?'§W

NON~DON\ESTlC STAY AW/-\Y ORDER

I\\OV\/ iNTO COURT comes the State of Louisiana, through the undersigned Assi:;tant
Disn'ict /»\ttorney for the Parish of Oi'leans, respectfully moves the Court to issue a Non~£)omestic Stay
/-\way Order and Notice to Appear. This 0rder prohibits the defendant,/%'l¢'//Z? §§ j//J/¢Q/_L‘?E;:/:€V“;)///,/
date of birth 49/?_§/1§27 h)///L£';“/z"/'€//'/

l/ f from communicating directly or indirectly, with the viiitini,
__ZZ</> /§/éf@ _/dz M:Hd/;te of birth *"""‘"_"`"‘”MA~” or the victiin's family.
Aduitionaliy, during the pendency of this S_tay Away Order the defendant cannot own or possess a
lirearm. if the defendant violates this Stay Away Order or any of its provisions the defendant may be
arrested bond may be revoked a new bond required and will be held in contempt of court, facing
additional charges if the Court requires the defendant to make a personal appearance concerning this
Order, the defendant will do so promptly, if the defendant does not appear, an Order for Arrest will be

issued

This Stay Away Urder remains in effect during the pendency of this case or unless and

until lifted by the ludge and a minute entry indicating any such action.
B.LQB.QI;B,Q£MM

iT lS HEREBY OitDERED that the defendant immediately cease any and all

conunnnication with the victim and the victim’s family during the pendency of this action and abide by

all other terms of this Non-Domestic Stay Away Order.

d /74}" / 47
44 §_&44 4
ivilt\eistnn;i?coivuvnssiontn
ix . 4/J )':-
NEwonttAns,touisiANA,THis /c> 'oAYoF /%/%/g ?7/ ,24)~_</

 

DEFENDANT’S ACl(NOWLEDGEf\/lENT OF ORDER N\ll) TERNIS

/ / UPON NlY RELEASE from the Orleans Parish Criminal Sheriff's Office, l %<)/'/%r@ C//y//Z/€'/?Y//A>c\¢z/
L/Afi)“ t//////?/L` d do hereby agree to the terms of this Non-Domestic Stay Away Grder. l

understand that if l fail to abide by the terms of this order, a warrant will be issued for my arrest l have

read and understand the above agreement and terms of my release. ,
ij

nErEnoAn ~
/ »/ "/`) 1 /
new onttnns, touisiAi\iA, Tnis / 45 DAY or /%rf// 01 /& ,zoj_

i\lJ-\i\/`ll`;:

 

 

/>\DDRESSZ

 

Cl'l`Y, STATE, Zli’:

 

CELL l’HONE:

 

Dl-\Ti§ ()F BlIiTH:

SOCIAL SECURITY l\lO.

 

CaS€ lilS-CV-OZSS$-ESH

S'l`A'I`E OF LOUISIANA
VERS US'

l)AVI]) CHRliS'I`lAN,
Aka DAVID ¢CHIUSTENSON

Document 20 Filed 03/11/19 Page 6 of 12

ClUNllNAL DIS'I`RICT COUR'I`
PARISH CF ORLEANS

MAG. NO.

01 DER

I'l` IS ()RDERED that the defendant stay away from the protected persons listed below

until all charges in this matter are concluded by rei`usal, plea of guilty, trial or dismissals

t Specil'ieally` the defendant is ordered:

I

NO'l` to abuse, harass, stalk, follow or threaten thc protected persons listed bclow,

NOT to contact the protected persons personally, clectronically, by phonc, in writing,

by cluail, by text message or through a third party or go Within 100 feet of the

protected pcrsons,

NOT to contact the protected pcrsons’ families pcrsunally, electronically, by phonc, in

writing, by enmil, by text message or through a third p:u'ty,

NO'l` to go to the residence or household of the protected porsons, the protected

persons’ schools ortho protected persons’ place oi` cxnployment_,

l’rot'ect'cd Porsons:

Amandai Ballay
Andrew Chow

Ann Virgadamo
Anna Christman
Archbisbop Aymond
Bobbi Bernstein
ljrad Chauvin

Brad l`lumpheys
Brinn Fair (USMS)
Danielle lvloore
David V itter

David W Welkcr
Dewayne l l~lorncr

Diana Surprenant
Erin Arnold
l"orrest Christian
Gail Cliauvin
Gary Scliwztbe
Gcnny l\/lay

»<:\

amanda bullay(n)laed.uscourts.gov
andrew chowj?t)laed.uscourtsgov`
ann virgtidamo@laeb.uscourts.go\~'
usalae

Catholic 2, Catholic l

MainDOJ

brad liuniplieys@laed.usoourts.gov

danielle moore laed.useourts.’ov '

david vitter@vitter.senate.gov
david.welker@ic.tbi.gov

diana sur renautt laed.uscourts.)ov
erin arnoldl?i)laeb_nseouris. >ov
gail eliauvin@laed.uscourtsgov

gary soln\'abe@l`d.org
genny.niay@usdoj .gov

l’age 41 ofC)

Geraldine Williains

Glenda l»lzissan
Glenn Williaan
Gwen l‘lunter
Joel Gheesling
laden Bigelow
Jantes Crull
laines Letten
Jan Mann
lason Bigclow
Jennit`er Rogers
l<)hn Clnrl<
Jonathan Zweig
loseph Downing

Josepb Escandon

Joseph Lavigne
.lnlia l§vans

Kelly Bryson
Kelly Swenney
l\/lary Landrieu
Lexy Butler
Linda Kimes
l\/laria Soriano
Marilyn Shraberg
l\/larvin Opotowsky
l\/lichael Milby
Nancy Swan
Neil»l~lurley
Ozanam lnn

Pam Radosta

l’aniela Angelette

l)at Seherer

' Pat Vance

l’aula l" l\/leCants
l{antsey Prather
l{iel< Windhorst
liobby Walsh
Robert lierg,eron
R<)l)ert leantz
Robert S Mueller lll
Gen. Russel l'lonore
l{utli heard

Shella Ashabranne

Steve Woodring
Steven l~lartinann
Steven l’ Rayes
Snsan /\.dains
'l`hornas Poneous
'l`raei lvlunster
'l`racie L Wasliington
Vietorian Wu \

Case 1:18-CV-O288$-ESH Document 20 Filed 03/11/19 Page 7 of 12

geraldine williains§c`z)laed.ns_courts.aov

 

glenda hassan@.txs.uscourts.gov
williamsgl@adr.org
j gheesling@kepplerspeal\'ers.eo\n

james crull(c.vlaed.useourt_s.gov
jatnes.letten usdo'.’ov

ian.tnaim§€i)usdo`.go\'

‘ennil`er rogers@laed.uscourts.gov
`ohn.clark a,usdo'. ov

ionathan z\veitz@laed.nscouits.aov'

_lQ§,QD_h_§:_S_Qandon'ZDlaed.uscourts. rev

USALAE

kelly S\veeiteyg`fz),cob.uscourts.gov
senator(a;landrieu.senate.gov.
lexy butler(@laed.uscotn'ts.gov
linda kimes@cob.useourts.gg_y
sorianom@adr.ore

ntshraber t an'ehdiocese~no,or’
marvin.o )otowsk ' usdo`; rev
michael milb " ( tx.uscourts.vov
ns\van342@ginail.e<)m

OPR

MQ_@QC_ILSOHMBLL

pain radosta@laed.nscourts.gov

antela an velette cvlaed.useourts. >ov

put seherer(t'Qlaed.uscourts.gov
pvanee(?l)i oneswalker.coin

 

ramsey prathcr@laed.uscourts.gov
rick \vindhorst@laed.useourts.tzo\'

bob(a),ereseentlit'le.com

robert lantz§cDeob.uSeourtS.gov
russel.l\onore@;:»niai\.eoni

ruth leard(@laed.useourts.gov

 

shelia ashabranne@txs.useourts.gov

§_t§_ve.woodrina@,dps.la.gov
steven .hartxnan@usdoj .gov

sraves c leo. Jov

susan adains@laed.nsceurts.gov

 

tract nnnister(t"z)|aed.uscourts.eov
tl\.vesggweo,\'.net

vietorian wu laed,uscoutts.!oy

 

Page 5 oté

Case 1:18-CV-02885-ESH Document 20 Filed 03/11/19 Page 8 of 12

Virginia Schlueter
Wulter t\/lartin
William All`ord alford §i),la\v.liai'\'ztrd.edu

Seott lohnson \
\/\ //,

Nth oaLEANs, LouislANA, this the hay Or

 

   
 

 

V\\ Connnis. 0 ted-laith ntrell
/`\ Crimina is 'ict Ce tr , Seei “‘l\/l-3”
/ Parish l"O cans

l)age 6 ofé

Case 1:18-cv-02885-ESH Document 20 Filed 03/11/19 Page 9 of 12

/Vly hooks have been removed/censored/sanitized from the Library of Congress. A// references to me and
my books have been removed/censored/sanitized from the Library of Congress. l\/ly books have Library of
Congre$s Contro/ Numbers (LCCN). This book Was placed into the Library of Congress in 2012.

The United States Supreme Court and The Katrina Virus
A Prelude/Reference Book/Appendix - Book 7
By David Andrew Christenson
|SBN 978-0-9846893-8-5 Hardback SCKV
lSBN 978-0-9846893-9-2 EBook SCKV
LCCN 2012933074
Copyright 1-724163643
Persimmon Publishing
Box 9063
l\/liramar Beach, Florida 32550

An Epic Constitutional Crisis. l am talking about the political destruction of all three branches (Executive,
Judicial and Legislative) of our Federal Government. One hundred and fifty five million Americans and
Canadians may be infected with The Katrina Virus. Did the United States Supreme Court participate in
the criminal cover-up? l\/lisprision is a crime/felony. ln simple terms it means that you had knowledge of
a crime and did nothing. Did the Supreme Court have knowledge? YESl |gave them the knowledge. The
real question is: what did the Supreme Court do with the knowledge of The Katrina Virus and the cover-
up?

There was no simple way to present this story. l fully acknowledge that the material is presented in an
incoherent manner. What you are reading is a compilation of my communications with the Supreme
Court since my arrest for cyberstalking FB| Special Agent Steven Rayes on l\/|arch 15th, 2011. lt must be
emphasized that l was arrested on a Louisiana Warrant (not a Federal Warrant as one would expect.)
and l have never been charged with a crime. A Louisiana Search and Seizure Warrant was used by the
FBl to steal my evidence, documentation, etc. of what happened in New Or|eans after Hurricane Katrina.
|n simplistic terms chemical warfare contaminates were released from DOD and ClA classified facilities
The United States l\/lilitary conducted operational missions in violation of Federal Law and killed
Americans. 1500 Americans are still missing. Were the contaminated bodies recovered, analyzed and
burned in Federal Government incinerators? Are some of the bodies being kept alive in vegetative states
so that the Federal Government can study the long term effects of the Katrina Virus? (Remember the
Syphilis Studies in A|abama and Guatema|a.)

This is a Prelude/Reference Book/Appendix. The end of the story has not been written. Judgment must
not be passed upon the Supreme Court at this time. The Supreme Court may have actually protected
me. Think about it. Who could the Supreme Court have turned to? Congress and the Executive Branch
are responsible for the murder, genocide, treason and crimes against humanity. The only option for the
Supreme Court may have been to provide me with the protection needed, to not only uncover the truth
about the Katrina Virus, but to bring it to the attention of American and Canadian people.

Case 1:18-Cv-02885-ESH Document 20 Filed 03/11/19 Page 10 of 12

/\/ly books have been removed/censored/sanitized from the Library of Congress. A// references to me and
my books have been removed/censored/sanitized from the Library of Congress. l\/ly books have Library of
Congress Control Numbers (LCCN). This book was placed into the Library of Cangress in 2012.

Updated 10/31/2011 DAC 05:32
An Unedited Synopsis.
Please Goog|e all names.

THE RELUCTANT PATRlOT
By Captain David Andrew Christenson
(Book Nine in a nine part series.)
Library of Congress LCCN 201194025 6
ISBN 978~0~9846893~0~9 Hardback
ISBN 978-0-9846893-1~6 EBook

Factua|, documented and verifiable account of what happened to (The Author) Captain David Andrew
Christenson, United States Air Force, on l\/larch 15th, 2011.

On the morning of l\/|arch 15‘h, 2011 the FBl brought a 30 man SWAT team, with shoot to kill orders, to
arrest Captain David Andrew Christenson for a non-violent, non-domestic, non-drug misdemeanor
charge (Equivalent of a DUl or DWl.) of cyber stalking FB| Agent Steven Rayes. This was done under the
authority of FBl Director Robert l\/lueller. l\/lisinformation was provided to the press. Six months earlier
on October 14“‘, 2010 (This is a very important date, see below) FBl Agent Steven Rayes contacted
Captain David Andrew Christenson. Why did Agent Rayes contact Captain Christenson? Agent Rayes was
a member of the uniformed Violent Crimes Task Force and he was not a true investigative type FBl
Agent. Captain Christenson had been communicating with FBl Director Robert l\/lueller, Agents David
Welker, Dewayne Horner, Joseph Downing, Kelly Bryson and Paula l\/lcCants. Agent Rayes was selected
by Director l\/lueller to be the enforcer. Agent Rayes was an ex-enlisted l\/larine and street cop with no
conscious and was someone who would blindly follow orders understanding the illegal mission. Agent
Rayes was zealous and sadistic in carrying out his orders. Agent Rayes ordered Captain Christenson to
email him at his official FBl email addresses. Agent Rayes commenced to harass, sta|k, threaten,
intimidate and assault Captain Christenson. On November 10“‘, 2010 Agent Rayes assaulted Captain
Christenson at the Hi|ton Hotel in New Orleans. There was a DVD of the assault. The FBl used a Louisiana
State arrest warrant and a Louisiana State search and seizure warrant. The FBl did not use Federal
Warrants. This needs to be said again. The FBl did not use Federal warrants. Captain David Andrew
Christenson has never been charged with a crime. The FBl claimed that two out of more than 500
emails sent to at least 10 different FBl Agents, including FBl Director Robert l\/|ueller, by Captain
Christenson were threatening The emails were not threating and were consistent with previous
informative and political emails. Captain Christenson never received an arraignment, a show cause
hearing or a preliminary examination as is required by law. Orleans Parish District Attorney Leon
Cannizzaro asked for a $500,000.00 bond. The Orleans Parish Criminal Court gave Captain Christenson a

Case 1:18-Cv-02885-ESH Document 20 Filed 03/11/19 Page 11 of 12

record bond of 5300,000.00. Captain Christenson should have been released on his own recognizance or
a $10,000.00 bond. (An armed carjacker received a $75,000.00 bond.) Captain Christenson was held for
11 days in the Or|eans Parish Prison without being charged with a crime. After day three Captain
Christenson was placed in isolation on the psychiatric floor ofthe house of detention (HOD) where he
was medicated without his knowledge or consent. Attorney General Eric Holder directed Assistant US
Attorney Billy Gibbens to represent Captain Christenson, which he did. Criminal defendants are not
represented by US Attorneys. Billy Gibben's mission was to discredit Captain Christenson and to keep
him in prison. The court record confirms this. Captain Christenson was to be permanently detained in a
psychiatric hospital, medicated and discredited The Louisiana State search and seizure warrant was
used to steal evidence, legal files, the DVD of FBl Agent Rayes assaulting Captain Christenson, the DVD of
the Danziger Bridge murders, etc. from Captain Christenson. United States Supreme Court files and
communications and evidence of “The Katrina Virus" and pending Genocide were stolen as well.

The Department of Justice classified Captain David Andrew Christenson as a

 

terrorist. This was done to bypass Federal Law and the Federal ludiciary. lt was relayed to Captain
Christenson that if he did not stop his research and quest forjustice that he would be assassinated as a
terrorist.

The FBl attempted to murder/assassinate Captain David Andrew Christenson while he was being held in
isolation in the Or|eans Parish Prison. Coast Guard Commander William Wes|ey Goetzee was not so
lucky. He was murdered in the Orleans Parish Prison on August 7“‘, 2011. The FBl failed with Captain
Christenson but succeeded with Commander Goetzee.

What was so important that the United States Government had to classify Captain David Andrew
Christenson as a terrorist and then attempt to murder/assassinate him?

Chemical warfare ingredients, ”THE KATRlNA VlRUS", were released during Hurricane Katrina. The end
result will be GENOCIDE for the residents of New 0rleans. (”The Katrina Virus" represents all ofthe
contaminants that were released from government research/laboratory, manufacturing and storage
facilities. These facilities were controlled directly and indirectly by the Department of Defense and the
Centra| intelligence Agency and included public institutions such as local hospitals and medical schools.
The Harvard University l\/|edical Schoo| has been tasked with studying and tracking the long term
health/medical issues and ”The Katrina Virus”.

The United States l\/lilitary killed, executed and murdered Americans during Hurricane Katrina and after.
A side note. Secretary of Defense Donald Rumsfeld had a very public disagreement with President
George Bush concerning the use of the military. Captain Christenson does not recall there ever being a
public disagreement between the President and the Secretary. What is strange is that the press never
picked up on the disagreement Secretary Rumsfeld already knew about what the military had done and
was concerned about the liabilities. President Bush had to order Secretary Rumsfeld to send in the
troops. General Russel Honore and the troops arrived five days after Hurricane Katrina. General Honore

Case 1:18-Cv-02885-ESH Document 20 Filed 03/11/19 Page 12 of 12

confirmed to me that he was only responsible for what the military did after he arrived and not before.
He was adamant about that. Both he and Coast Guard Admiral l\/lary Landry lost promotions, their next
star and were forced to retire. Why the five day delay when plans and procedures require the securing
of an urban area within 72 hours after a catastrophe. There were several reasons for the delay. ”The
Katrina Virus" would disperse. The DOD and the ClA, in connection with the United States Navy, could
clean up the mess without having the press around. lt was brilliant the way the Federal Government
kept the press occupied with the rescue missions, the superdome and the convention center. Louisiana
Governor Kath|een Blanco was intentionally manipulated by the Federal Government and made into a
scapegoat. FEl\/lA Director l\/lichael Brown was manipulated as well.

The BP oil spill. To be Written.
The Danziger Bridge. To be written.

Books Seven and Eight will start in September, 2005. The US l\/lilitary arrives in New Orleans in the days
preceding Hurricane Katrina. The units were issued millions of dollars in cash in satchels. Confirmed by
Teresa l\/chay, Director of Department of Defense Finance and Accounting Service (DFAS). Teresa's
husband, Jeffery McKay, and l attended the Air Force Academy together and were roommates in flight
school. JK works in the Pentagon and is also one of my sources. ln the days following Hurricane Katrina
President Bush and Air Force One did a flyover of New Orleans but did not land. The White House issued
a press release stating that security was not in place and that the President's landing would detract from
the rescue missions, As an Air Force Pilot l flew support missions for the President, Air Force One and
the Secret Service. l am intimately familiar with their procedures and protocols. President Bush and Air
Force One did not land because The White House did not want to infect the President and his staff with
”The Katrina Virus" as was confirmed bv Ambassador Donald Ensenat. Security was in place and Belle
Chase Naval Air Station was operational and secure. The senior leadership in New 0rleans gave blood
and DNA samples. This as well as other connections to ”The Katrina Virus" were confirmed by l\/layor Ray
Nagin. After the Hurricane, USAA lnsurance (A military insurance company run by Generals and
Admirals with strong ties to the Pentagon.) informed us that they would be paying our claim because of
the long term health issues that we would face. What did USAA know? ln February, 2006 we purchased
a condominium, under fraudulent circumstances, from Louis (Lee) l\/ladere. He was the Louisiana State
Grand Jury Foreman for the Danziger Bridge l\/lurders. (l cannot invent the truth) The Catholic Church
had filed a class action video voyeurism lawsuit against him. l\/iadere entered the Federal Witness
Protection Program on October 15“‘, 2010 (The important date from above.). Secretary of HUD, l\/layor
and ludge l\/loon Landrieu, the father of Senator l\/lary Landrieu and l\/layor |Vlitch Landrieu, was a major
source of information.

State Farm insurance and the murder of prominent Los Angeles attorney James Robie of the Robie
l\/latthai Law Firm. To be written. Please review your homeowner's policy. The medical liability provision
of the homeowner's policy is substantial larger than the property loss provision. A $100,000.00 home
could have a $5,000,000.00 medical liability provision. The loss to the insurance companies would be
trillions of dollars if it was shown that ”The Katrina Virus" was released.

